Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Acknowledgement is made of applicant’s claim for domestic priority based on application 16/101130 filed on 08/10/2018 and provisional application 62/544204 filed on 08/11/2017.
Claim Rejections - 35 USC § 101
35 U.S.C. §101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected on the ground of nonstatutory double patenting of the claims in U.S. Patent No. 10923121 B2. 
17175189				US 10923121 B2
7. A computing system comprising one or more processors, memory, and one or more programs stored in the memory for execution by the one or more processors, the one or more programs including instructions for causing the computing system to: 










receive a group-based audio feed for an on-going group-based communication session, the audio feed comprising a plurality of sub-feeds, each sub-feed received from a respective client user participating in the group-based communication session and comprising a plurality of sequential audio snippets; 










convert the audio snippets from the plurality of sub-feeds into text strings using a speech recognition engine; and 

















cause display, to each of the respective client users while the group-based communication session is occurring, of a group-based communication session interface comprising the text strings so that the text strings are simultaneously displayed in real-time to each of the respective client users.
13. A system for generating a searchable transcript of a group-based audio feed for display within a group-based communication channel interface of a group-based communication system, the group-based communication system comprising a plurality of users organized among a plurality of group-based communication channels, the system comprising at least one repository and at least one server comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the system to: 
receive a group-based audio feed comprised of a plurality of sub-feeds, each sub-feed received from a respective client device, and each sub-feed comprising a plurality of sequential audio snippets, the group-based audio feed associated with a group-based communication channel and a group-based communication connection, wherein the group-based communication channel comprises a communications feed configured to display messaging communications transmitted and viewable by channel members according to access controls associated with the group-based communication channel; 

for each sub-feed received from a client device, for each sequential audio snippet, using a speech recognition engine, convert the sequential audio snippet to a final assembled text string; 

assign a connection sequence number to the final assembled text string; and 

assign a group-based communication channel identifier, a user identifier, and a group-based audio feed identifier to the final assembled text string, wherein the user identifier is associated with the group-based communication channel identifier and the group-based communication channel identifier is associated with the group-based communication channel; 

transmit, while the group-based communication connection is occurring, to each of the respective client devices, instructions for rendering a group-based communication channel interface comprising the final assembled text strings arranged according to their respective connection sequence number into a real-time transcript that is simultaneously displayed at each of the respective client devices, the group-based communication channel interface associated with the group-based communication channel identifier; and 

upon completion of the group-based communication connection, index the real-time transcript into a searchable transcript for storage in a group-based communication repository and searching within the group-based communication system.


Similarly, method claim 1 in the instant application corresponds to the limitations of method claim 24 of US 10923121 B2. 
Further, Limitations of claims 2 and 8 in the instant application correspond to the combination of limitations set forth in claims 13 and 24 of US 10923121 B2 (“assigning, by the group-based communication server, a group-based communication channel identifier, a user identifier, and a group-based audio feed identifier to the final assembled text string”). 
Limitations of claims 3 and 9 in the instant application correspond to the combination of limitations set forth in claims 18 (“receive a video signal associated with a sub-feed of the group-based audio feed; and determine, using facial recognition, the user identifier associated with the sub-feed”) and 20 (“receive a video signal associated with a sub-feed of the group-based audio feed; and determine, using voice recognition and facial recognition, a user associated with the sub-feed and the video signal”) of US 10923121 B2. 
Limitations of claims 4 and 10 in the instant application correspond to the combination of limitations set forth in claims 13 and 24 of US 10923121 B2 (“for each sub-feed received from a client device, for each sequential audio snippet, using a speech recognition engine, convert the sequential audio snippet to a final assembled text string; assign a connection sequence number to the final assembled text string; and assign a group-based communication channel identifier, a user identifier, and a group-based audio feed identifier to the final assembled text string”). 
Limitations of claims 5-6 and 11-12 in the instant application correspond to the combination of limitations set forth in claims 14-15 of US 10923121 B2. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.131(c). A registered attorney or agent of record may sign a terminal disclaimer.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.   
Claim Rejections - 35 USC § 102	
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(b) EXCEPTIONS.— 
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if— 
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or 
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor. 
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if— 
(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;
(B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.

Claims 1-3 and 7-9 are rejected under 35 USC 102(a)(1)-(a)(2) as being anticipated by Liberman et al. (US 2011/0246172 A1).
Regarding Claims 1 and 7, Liberman discloses a computing system (Fig. 1, MCU / multipoint control unit) comprising one or more processors, memory, and one or more programs stored in the memory for execution by the one or more processors (¶110, device / module implementation comprising software embodied on a computer readable medium loaded to an appropriate processor as needed), the one or more programs including instructions for causing the computing system to: 
receive a group-based audio feed for an on-going group-based communication session, the audio feed comprising a plurality of sub-feeds, each sub-feed received from a respective client user participating in the group-based communication session (¶¶51-52, each endpoint in 130A-N acts as an interface between a conferee in the endpoint 130 and an MCU 120A-C that allows conferee at the endpoint to speak within the conference and contribute to the sounds heard by other conferees; ¶58, audio module 220 receives compressed audio streams from the plurality of endpoints 130A-N) and comprising a plurality of sequential audio snippets (¶25, MCU receives separate audio streams from each endpoint; see e.g., Fig. 4A and Fig. 4B, real-time snapshot segments); 
convert the audio snippets from the plurality of sub-feeds into text strings using a speech recognition engine (¶24, convert audio stream into written text using a speech to text engine; ¶25, MCU receives separate audio streams from each endpoint and convert each required received audio streams to text individually); and 
cause display, to each of the respective client users while the group-based communication session is occurring (¶22, MCU may translate and display, as subtitles, a plurality of received audio streams simultaneously; Abstract, multilingual multipoint videoconferencing system providing real-time translation of speech by conferees), of a group-based communication session interface comprising the text strings so that the text strings are simultaneously displayed in real-time to each of the respective client users (Figs. 4A and 4B, simultaneously displaying respective Japanese subtitles on Japanese terminal 400 and English subtitles on US terminal 420; ¶28, MCU may display on each endpoint screen subtitles of one or more other conferees simultaneously).
Regarding Claims 2 and 8, Liberman discloses wherein causing display of the group-based communication session interface comprising the text strings comprises causing display of each text string arranged to indicate a respective client user associated with the text string (¶¶22-23, each audio stream translation may be displayed with a different indicator with the name of the conferee / endpoint that has been translated at the beginning of the subtitle).
Regarding Claims 3 and 9, Liberman discloses wherein the one or more programs include further instructions for causing the computing system to receive a video signal associated with a sub-feed of the plurality of sub-feeds of the group-based audio feed (¶29, enabling synchronization of subtitles with video and audio streams).
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 10 are rejected under 35 USC 103 for being unpatentable over Liberman et al. (US 2011/0246172 A1) in view of Garcia (US 2013/0058471 A1).
Regarding Claims 4 and 10, Liberman discloses wherein converting the audio snippets from the plurality of sub-feeds into text strings comprises, for each sub-feed received from a client user, for each sequential audio snippet (¶18, MCU receives separate audio streams from each endpoint): 
converting the sequential audio snippet to a text string via the speech recognition engine (¶24, accessing a speech to text engine to convert audio stream into text) and assigning a user identifier to the text string (¶¶22-23, indicator comprising name of the conferee / endpoint of the subtitle).
Liberman does not disclose assigning a connection sequence number to the text string; and assigning a group-based audio feed identifier to the text string.
Garcia discloses a system for creating a transcription of a conference all (Abstract and Fig. 1; ¶92, transcription system performs speech to text conversion of the speech audio files to create one or more partial transcripts, each partial transcript has an associated conference identifier, speaker identifier, and date / time stamp from the corresponding speech audio data file) that assigns a connection sequence number to the transcription text string (¶94 and ¶100, transcription system links one or more partial transcripts with audio / video components associated with corresponding speech audio file and orders the partial transcripts in chronological order using date / time stamp; ¶97-98, the transcription system sends calculated distribution instructions to one or more mobile devices participating the conference so that the designated devices acquires a complete transcript) and assigns a user identifier and a group-based audio feed identifier to final assembled text string of the conference call (¶82, transcription system acquires one or more partial linked transcripts from a plurality of mobile devices participating in a conference and the speech audio files corresponding to the partial transcripts; ¶91, each speech audio file created has a conference identifier, a speaker identifier, and a date / time stamp).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to assign a connection sequence number and a group based audio feed identifier to the text string in order to send distribution instructions corresponding to one or more partial transcripts resident on designated endpoint devices to one or more mobile devices participating in the conference to enable a designated device in the conference to acquire a complete transcript (Garcia, ¶¶97-98).
Claims 5 and 11 are rejected under 35 USC 103 for being unpatentable over Liberman et al. (US 2011/0246172 A1) in view of Sridhar (US 2016/0110343 A1).
Regarding Claims 5-6 and 11-12, Liberman does not disclose wherein the one or more programs include further instructions for causing the computing system to, for each text string, parse the text string to identify a spoken informality, and removing the spoken informality from the text string.
Sridhar teaches using an unsupervised topic model to determine topics for text string (Abstract and ¶36, using a continuous bag of words model to process windows of length in a corpus based on use of bottleneck features obtained using neural networks for training HMM-based speech recognition system) by parsing text string to identify informality and removing informality from the text string (¶47 and ¶49, filter text data using a stop word list); 
the informality is identified by comparing text data to an informality store that was generated based on a machine learning model (¶47, a stop word list was formed to eliminate extremely common and rare words from topic models based on word frequency in training data (i.e., machine learning); ¶49, using the stop word list to filter the text data).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to parse the text string to identify spoken informality for removal from the text string in order to eliminate extremely common and rare words (Sridhar, ¶47).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        08/12/2022